Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-24-2021 under new application; which have been placed of record in the file. Claims 1-17 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because  the abstract recites “The disclosure discloses”.  Correction is required.  See MPEP § 608.01(b).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoyu Miao (us 20140078333 A1) in view of Tomohiro Yamazaki (US 20130335533 A1).

Regarding Claim 1, Xiaoyu Miao (US 20140078333 A1)  suggests a near-to-eye display (paragraph 27)  method applied to A near-to-eye display apparatus (paragraph 27), comprising: a plurality of pixel island  groups (please see figures 2A, 2B, 3, 10, paragraphs 22 suggesting each of the pixel group being pixel island); wherein the respective pixel groups are provided with respective imaging regions at an imaging position (please see figures 2A, 2B, 5, 6, paragraph 22, 33), all the imaging regions are not overlapped (please see figure please see figures 2A, 2B, 5, 6, paragraph 22, 33), each of the imaging regions corresponds to a part of region of a complete image needing imaging (please see please see figures 2A, 2B, 5, 6, paragraph 22, 33), all the imaging regions are jointly and seamlessly spliced into the complete image (please see figures 2A, 2B, 5, 6, paragraph 22, 33-37 suggests all the imaging regions are jointly and seamlessly spliced into the complete image using HDR or high dynamic logic range with image logic ), each of the pixel island groups comprises a plurality of pixel islands (please see figures please see figures 2A-2C paragraphs 22-24  each of the pixel island groups comprises a plurality of pixel islands), and each of the pixel islands comprises a plurality of pixels arranged in an array (please see figures please see figures 2A-2C paragraphs 22-24); and micro lenses, corresponding to the pixel islands one to one (please see figure 1, paragraph 2; wherein a position of the micro lens relative to the corresponding pixel island in the pixel island group, on a plane where the micro lenses are located, or a position, of the pixel island in the pixel island group relative to the corresponding micro lens (please see figure 1, paragraph 2), on a plane where the pixel islands are located is adjusted so that imaging points in the imaging regions formed by at least part of different pixel islands in the pixel island groups do not overlap with each other and are arranged alternately (please see please see figures 1, 2A, 2B, 5, 6, paragraph 2, 22, 33-37 suggests all the imaging regions are jointly and seamlessly spliced into the complete image using HDR or high dynamic logic range with image logic, and on a plane where the pixel islands are located is adjusted so that imaging points in the imaging regions formed by at least part of different pixel islands in the pixel island groups do not overlap with each other and are arranged alternately please see also se specifically figure 6pixlel island groups are arrangements).
However, Xiaoyu Miao (US 20140078333 A1) fails to disclose pixel island.
However, prior art of Tomohiro Yamazaki (US 20130335533 A1) disclose a plurality of pixel island (paragraphs 12, 253-255 discloses in pixel islands or pixel island).
Xiaoyu Miao (US 20140078333 A1)  teaches A near-to-eye display apparatus, comprising: a plurality of pixel groups; wherein the respective pixel groups are provided with respective imaging regions at an imaging position, all the imaging regions are not overlapped, each of the imaging regions corresponds to a part of region of a complete image needing imaging, all the imaging regions are jointly and seamlessly spliced into the complete image.
Xiaoyu Miao (US 20140078333 A1)  teaches pixel islands are located is adjusted so that imaging points in the imaging regions formed by at least part of different pixel islands in the pixel island groups do not overlap with each other
Tomohiro Yamazaki (US 20130335533 A1) teaches pixel island.
Xiaoyu Miao (US 20140078333 A1) fails to disclose pixel island.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Xiaoyu Miao (US 20140078333 A1)  performs the same function as it does separately of display displaying a focused image with micro lenses . Tomohiro Yamazaki (US 20130335533 A1) performs the same function as it does separately of display displaying a focused image with micro lenses.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Xiaoyu Miao (US 20140078333 A1)  to include pixel island, as disclosed by Tomohiro Yamazaki (US 20130335533 A1) thereby   achieving improving focusing of images and resolution as well as quality of the stereoscopic  images with adjusted in a near-to eye display devices. as Tomohiro Yamazaki (US 20130335533 A1) discusses at. Paragraph 5
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 3,  ,  Tomohiro Yamazaki (US 20130335533 A1) suggests an ordinate, of the position of the one, in a second direction is determined according to the imaging angle range and the distance, and the distance is an abscissa of the position of the one in the first direction: wherein a coordinate axis passing through a coordinate origin in the first direction is an abscissa axis of a coordinate system  with the reference point as the coordinate origin, a coordinate axis passing through the coordinate origin in a second direction is an ordinate axis of the coordinate system, the second direction is parallel to a connecting line for connecting center point is of two adjacent pixel island groups, and the first direction is perpendicular to the second direction Please see figures 2, 4, 5,  suggests pixels of island being on coordinate system figure 17, 18 suggests pixel on the island forming pixel island, paragraphs 98, 99).

Regarding Claim 5,  Tomohiro Yamazaki (US 20130335533 A1) suggests no gap exists between the two adjacent pixel island groups: or a gap exists between the two adjacent pixel island groups, and the gap is filled with a transparent material (please see figures 2-5 suggests no gap between pixel paragraph 11).
Please also see prior art of Xiaoyu Miao (US 20140078333 A1) disclosure; figures 2, 3, 13

Regarding Claim 6,  Tomohiro Yamazaki (US 20130335533 A1) suggests the pixel island groups comprises a plurality of sub pixel island groups, each of the sub pixel island groups comprises three pixel islands emitting different lights, and in the three pixel islands, imaging points corresponding to pixels at the same position in the imaging regions are completely coincided (please see 2, 18 suggests pixel island, figures 3, 4, suggests subpixel being color pixels   paragraphs 102,  103, the pixel island groups comprises a plurality of sub pixel island groups, each of the sub pixel island groups comprises three pixel islands emitting different lights, and in the three pixel islands, imaging points corresponding to pixels at the same position in the imaging regions are completely coincided)

Regarding Claim 7,  Tomohiro Yamazaki (US 20130335533 A1) suggests the three pixel islands are arranged in an L shape, a linear shape or a delta shape (please see figures 3, 4).

Regarding Claim 8,  Tomohiro Yamazaki (US 20130335533 A1) suggests the pixel islands are each in a shape of any one of a regular triangle, a square and a regular hexagon (please see figures 17, 18suggesting square island). 

Regarding Claim 9, Xiaoyu Miao (US 20140078333 A1)  suggests a near-to-eye display (paragraph 27)  method applied to A near-to-eye display apparatus (paragraph 27), comprising: a plurality of pixel island  groups (please see figures 2A, 2B, 3, 10, paragraphs 22 suggesting each of the pixel group being pixel island); wherein the respective pixel groups are provided with respective imaging regions at an imaging position (please see figures 2A, 2B, 5, 6, paragraph 22, 33), all the imaging regions are not overlapped (please see figure please see figures 2A, 2B, 5, 6, paragraph 22, 33), each of the imaging regions corresponds to a part of region of a complete image needing imaging (please see please see figures 2A, 2B, 5, 6, paragraph 22, 33), all the imaging regions are jointly and seamlessly spliced into the complete image (please see figures 2A, 2B, 5, 6, paragraph 22, 33-37 suggests all the imaging regions are jointly and seamlessly spliced into the complete image using HDR or high dynamic logic range with image logic), each of the pixel island groups comprises a plurality of pixel islands (please see figures please see figures 2A-2C paragraphs 22-24  each of the pixel island groups comprises a plurality of pixel islands), and each of the pixel islands comprises a plurality of pixels arranged in an array (please see figures please see figures 2A-2C paragraphs 22-24); and micro lenses, corresponding to the pixel islands one to one (please see figure 1, paragraph 2; wherein a position of the micro lens relative to the corresponding pixel island in the pixel island group, on a plane where the micro lenses are located, or a position, of the pixel island in the pixel island group relative to the corresponding micro lens (please see figure 1, paragraph 2), on a plane where the pixel islands are located is adjusted so that imaging points in the imaging regions formed by at least part of different pixel islands in the pixel island groups do not overlap with each other and are arranged alternately (please see please see figures 1, 2A, 2B, 5, 6, paragraph 2, 22, 33-37 suggests all the imaging regions are jointly and seamlessly spliced into the complete image using HDR or high dynamic logic range with image logic, and on a plane where the pixel islands are located is adjusted so that imaging points in the imaging regions formed by at least part of different pixel islands in the pixel island groups do not overlap with each other and are arranged alternately please see also se specifically figure 6pixlel island groups are arrangements).
However, Xiaoyu Miao (US 20140078333 A1) fails to disclose pixel island.
However, prior art of Tomohiro Yamazaki (US 20130335533 A1) disclose a plurality of pixel island (paragraphs 12, 253-255 discloses in pixel islands or pixel island).
Xiaoyu Miao (US 20140078333 A1)  teaches A near-to-eye display apparatus, comprising: a plurality of pixel groups; wherein the respective pixel groups are provided with respective imaging regions at an imaging position, all the imaging regions are not overlapped, each of the imaging regions corresponds to a part of region of a complete image needing imaging, all the imaging regions are jointly and seamlessly spliced into the complete image.
Xiaoyu Miao (US 20140078333 A1)  teaches pixel islands are located is adjusted so that imaging points in the imaging regions formed by at least part of different pixel islands in the pixel island groups do not overlap with each other
Tomohiro Yamazaki (US 20130335533 A1) teaches pixel island.
Xiaoyu Miao (US 20140078333 A1) fails to disclose pixel island.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Xiaoyu Miao (US 20140078333 A1)  performs the same function as it does separately of display displaying a focused image with micro lenses . Tomohiro Yamazaki (US 20130335533 A1) performs the same function as it does separately of display displaying a focused image with micro lenses.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Xiaoyu Miao (US 20140078333 A1)  to include pixel island, as disclosed by Tomohiro Yamazaki (US 20130335533 A1) thereby   achieving improving focusing of images and resolution as well as quality of the stereoscopic  images with adjusted in a near-to eye display devices. as Tomohiro Yamazaki (US 20130335533 A1) discusses at. Paragraph 5
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 11, Tomohiro Yamazaki (US 20130335533 A1) suggests an ordinate, of the position of the one, in a second direction is determined according to the imaging angle range and the distance, and the distance is an abscissa of the position of the one in the first direction: wherein a coordinate axis passing through a coordinate origin in the first direction is an abscissa axis of a coordinate system  with the reference point as the coordinate origin, a coordinate axis passing through the coordinate origin in a second direction is an ordinate axis of the coordinate system, the second direction is parallel to a connecting line for connecting center point is of two adjacent pixel island groups, and the first direction is perpendicular to the second direction Please see figures 2, 4, 5,  suggests pixels of island being on coordinate system figure 17, 18 suggests pixel on the island forming pixel island, paragraphs 98, 99).

Regarding Claim 13, Tomohiro Yamazaki (US 20130335533 A1) suggests no gap exists between the two adjacent pixel island groups: or a gap exists between the two adjacent pixel island groups, and the gap is filled with a transparent material (please see figures 2-5 suggests no gap between pixel paragraph 11).
Please also see prior art of Xiaoyu Miao (US 20140078333 A1) disclosure; figures 2, 3, 13

Regarding Claim 14, Tomohiro Yamazaki (US 20130335533 A1) suggests the pixel island groups comprises a plurality of sub pixel island groups, each of the sub pixel island groups comprises three pixel islands emitting different lights, and in the three pixel islands, imaging points corresponding to pixels at the same position in the imaging regions are completely coincided (please see 2, 18 suggests pixel island, figures 3, 4, suggests subpixel being color pixels   paragraphs 102,  103, the pixel island groups comprises a plurality of sub pixel island groups, each of the sub pixel island groups comprises three pixel islands emitting different lights, and in the three pixel islands, imaging points corresponding to pixels at the same position in the imaging regions are completely coincided)

Regarding Claim 15, Tomohiro Yamazaki (US 20130335533 A1) suggests the three pixel islands are arranged in an L shape, a linear shape or a delta shape (please see figures 3, 4).

Regarding Claim 16, Tomohiro Yamazaki (US 20130335533 A1) suggests the pixel islands are each in a shape of any one of a regular triangle, a square and a regular hexagon (please see figures 17, 18suggesting square island). 

Regarding Claim 17, Xiaoyu Miao (us 20140078333 A1)  suggests a near-to-eye display   suggests a wearable device, comprising the near-to-eve display apparatus (paragraph 27).
Please also see Tomohiro Yamazaki (US 20130335533 A1) disclosure; paragraph 5 suggests near-to-eve display apparatus.

Allowable Subject Matter
Claims 2, 4, 10, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
 AHMED Khaled (US 20200035837 A1) disclosure; paragraphs 43, 111, 113, 115, 117

Fujio Masuoka et al. (US20120104478 A1) disclosure; paragraphs abstract, 123-126, pages 16, 17, Claim1.

Tomohiro Yamazaki (US 20130335533 A1) disclosure; paragraphs 32,  56, 59.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-10-2022